Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 1 of 12 PageID #: 1




   UNITED STATES DISTRICT COURT FOR THE
   EASTERN DISTRICT OF NEW YORK

   -----------------------------------------------------------------
   JOE HAND PROMOTIONS, INC., as
   Broadcast Licensee of the August 26, 2017
   Mayweather vs. McGregor Match,
                                                                         COMPLAINT
                                       Plaintiff,

            -against-                                                    Civil Action No.

   BRENDA C. ROSERO, Individually, and as officer,
   director, shareholder and/or principal of VICTOR
   BAR & RESTAURANT INC. d/b/a VICTOR’S BAR
   & RESTAURANT,

   and

   VICTOR BAR & RESTAURANT INC. d/b/a
   VICTOR’S BAR & RESTAURANT,

                                       Defendants.
   -------------------------------------------------------------------


            Plaintiff, JOE HAND PROMOTIONS, INC. (hereinafter “Plaintiff”), by their

   attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the Defendants herein

   respectfully sets forth and alleges, as follows:

                                     JURISDICTION AND VENUE

            1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

   et seq. (The “Telecommunications Act”) and for copyright infringement under the

   copyright laws of the U.S. (17 U.S.C. §101, et seq.).

            2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 2 of 12 PageID #: 2




   Section §1331, which states that the district courts shall have original jurisdiction of all

   civil actions arising under the Constitution, laws, or treaties of the United States; and 28

   U.S.C. Section §1338(a) (copyright).

          3. Upon information and belief, venue is proper in this court because, inter alia, a

   substantial part of the events or omissions giving rise to the claim occurred within Queens

   County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

   U.S.C. 112(c)).

          4. This Court has personal jurisdiction over the parties in this action. Defendants

   to this action had or has an agent or agents who has or have independently transacted

   business in the State of New York and certain activities of Defendants giving rise to this

   action took place in the State of New York; more particularly, Defendants acts of

   violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

   programming transmission signals took place within the State of New York. Moreover,

   upon information and belief, Defendants have their principal place of business within the

   State of New York; thus, this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

          5. The Plaintiff is a Pennsylvania Corporation with its principal place of business

   located at 407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

          6. By contract, Plaintiff was granted the exclusive rights of distribution and

   public performance as to commercial establishments for the Mayweather vs. McGregor

   Match, including all undercard matches and the entire television Broadcast, scheduled for


                                                -2-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 3 of 12 PageID #: 3




   August 26, 2017, via closed circuit television, encrypted “IPTV”, cable or via encrypted

   satellite signal (hereinafter referred to as the “Broadcast”).

          7. Upon information and belief the Defendant, BRENDA C. ROSERO, resides at

   1723 Greene Avenue, Apt 2L, Ridgewood, NY 11385.

          8. Upon information and belief the Defendant, BRENDA C. ROSERO, was an

   officer, director, shareholder and/or principal of VICTOR BAR & RESTAURANT INC.

   d/b/a VICTOR’S BAR & RESTAURANT, and is doing business as VICTOR’S BAR &

   RESTAURANT located at 6701 Forest Avenue, Ridgewood, NY 11385 (hereinafter

   referred to as the “Establishment”).

          9. Upon information and belief the Defendant, BRENDA C. ROSERO, was the

   individual with supervisory capacity and control over the activities occurring within the

   Establishment on August 26, 2017.

          10. Upon information and belief the Defendants, BRENDA C. ROSERO and

   VICTOR BAR & RESTAURANT INC., received a financial benefit from the operations

   of VICTOR BAR & RESTAURANT INC. d/b/a VICTOR’S BAR & RESTAURANT, on

   August 26, 2017.

          11.     Upon information and belief, Defendant, BRENDA C. ROSERO, was the

   individual with close control over the internal operating procedures and employment

   practices of VICTOR’S BAR & RESTAURANT on August 26, 2017.

          12.     Upon information and belief, Defendant, BRENDA C. ROSERO, was

   present at the Establishment during the exhibition of the Broadcast on August 26, 2017.


                                                 -3-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 4 of 12 PageID #: 4




          13.     Upon information and belief, Defendants, BRENDA C. ROSERO and

   VICTOR BAR & RESTAURANT INC., authorized the exhibition of the Broadcast at the

   Establishment on August 26, 2017.

          14.   Upon information and belief, Defendants, BRENDA C. ROSERO and

   VICTOR BAR & RESTAURANT INC., received a commercial benefit by not paying the

   commercial licensing fee to the Plaintiff for the Broadcast and obtaining same through

   alternative means.

          15.     Upon information and belief, the Establishment known as VICTOR’S

   BAR & RESTAURANT had an estimated fire code occupancy of 1-50 people on August

   26, 2017.

          16.      Upon information and belief, the Defendant, VICTOR BAR &

   RESTAURANT INC. d/b/a VICTOR’S BAR & RESTAURANT, is a business entity, the

   exact nature of which is unknown, having its principal place of business at 6701 Forest

   Avenue, Ridgewood, NY 11385.

          17.      Upon information and belief, the Defendant, VICTOR BAR &

   RESTAURANT INC., is a domestic corporation that was formed and is licensed to do

   business in the State of New York.

                                           COUNT I

          18. Plaintiff hereby incorporates by reference all of the allegations contained in

   paragraphs “1" through “17,” inclusive, as though set forth herein at length.

          19. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-


                                               -4-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 5 of 12 PageID #: 5




   transmitted to cable systems and satellite companies via satellite signal.

           20. Plaintiff, for a licensing fee, entered into licensing agreements with various

   entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

   patrons. Upon payment of the appropriate fees, Plaintiff authorizes and allows customers

   to de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite

   Broadcast.

           21.   The Broadcast was also available for non-commercial, private viewing

   through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

   and consumption via the internet. Owners of commercial establishments wishing to

   avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

   broadcasts by purchasing the programming online, without proper authorization, at

   residential rates, which are greatly discounted compared to the rates required for

   commercial entities and exhibit those broadcasts for their own commercial benefit and

   gain.

           22. In order for anyone to obtain the Broadcast through a website intended for

   private, non-commercial viewing, an individual purchaser would be provided with terms

   of service which specifically provide for non-commercial, personal use only.

           23. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

   agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

   agreement with Plaintiff, unlawfully intercepted, received and/or de-scrambled Plaintiff’s


                                                -5-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 6 of 12 PageID #: 6




   Broadcast and did exhibit the Broadcast at VICTOR’S BAR & RESTAURANT located

   at 6701 Forest Avenue, Ridgewood, NY 11385 at the time of its transmission willfully

   and for purposes of direct or indirect commercial advantage or private financial gain.

   Defendants also advertised for the Broadcast on Facebook, making their actions clearly

   willful.

              24. Upon information and belief, Plaintiff alleges that Defendants effected

   unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

   for residential use and subsequently displaying the programming at the commercial

   establishment known as VICTOR’S BAR & RESTAURANT for commercial gain

   without authorization, or by such other means which are unknown to Plaintiffs and

   known only to Defendants.

              25. Upon information and belief, Defendants and/or their agents, servants,

   workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

   Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

   satellite or microwave signal to various cable and satellite systems. There are multiple

   illegal and unauthorized methods of accessing the Broadcast, including but not limited to

   the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

   redirecting a wireless signal from an adjacent residence into a business establishment, de-

   crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

   commercially misusing cable or satellite by registering same as a residence when it is, in

   fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private


                                                -6-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 7 of 12 PageID #: 7




   residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

   the delivery of film and TV content via the internet, such as (1) Broadband or internet

   broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

   methods in which pirated material can be obtained without requiring users to subscribe to

   a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

   Cable and are readily available to anyone with a Smartphone. The misuse of OTT

   technology can allow commercial misuse of residential broadcasting feeds through the

   internet from anywhere in the world. Each of the above described methods would allow

   Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

   to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

   obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

   the above described methods or another to intercept and exhibit the Broadcast without

   entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

   commercial exhibition.

          26. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

   use of communications such as the transmission for which plaintiff had the distribution

   and public performance rights thereto.

          27. By reason of the aforementioned conduct, the aforementioned Defendants

   willfully violated 47 U.S.C. §605 (a).

          28. By reason of the aforementioned Defendants violation of 47 U.S.C. §605 (a),

   Plaintiff has a private right of action pursuant to 47 U.S.C. §605.


                                                -7-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 8 of 12 PageID #: 8




          29. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

   §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

   §605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

   Defendant.

          30. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

   interest and reasonable attorney’s fees.

                                              COUNT II

          31. Plaintiff hereby incorporates paragraphs “1" through “17" and “19" through

   “25,” inclusive, as though fully set forth herein.

          32. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

   agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

   address at the time of its transmission willfully and for purposes of direct or indirect

   commercial advantage or private financial gain.

          33.    47 U.S.C. §553 prohibits the unauthorized reception, interception and

   exhibition of any communications service offered over a cable system such as the

   transmission for which Plaintiff had the distribution and public performance rights as to

   commercial establishments thereto.

          34.   Upon information and belief, the Defendants individually, willfully and

   illegally intercepted said Broadcast when it was distributed and shown by cable television

   systems.


                                                 -8-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 9 of 12 PageID #: 9




             35.       By reason of the aforementioned conduct, all of the aforementioned

   Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

   action.

             36. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

   §553, Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up

   to the maximum amount of $60,000.00, plus the recovery of full costs, interest and

   reasonable attorney’s fees.

                                           COUNT III

             37. Plaintiff hereby incorporates paragraphs “1" through “19" and “29" through

   “25" and “32,” inclusive, as though fully set forth herein.

             38. Plaintiff is the copyright owner of the exclusive rights of distribution and

   public performance as to commercial establishments to the Broadcast, including all

   undercard matches and the entire television Broadcast, scheduled for August 26, 2017,

   via closed circuit television and via encrypted satellite signal.      The Certificate of

   Copyright registration has been issued by the U.S. Copyright Office. See U.S. Certificate

   of Copyright Registration No. PA 2-066-333. The Broadcast originated via satellite

   uplink and was subsequently re-transmitted to cable systems and satellite companies via

   satellite signal.

             39.   As a copyright holder of the above mentioned rights to the Broadcast,

   Plaintiff has rights to the Broadcast, including the right of distribution as well as the

   licensing to commercial establishments for the right to publicly exhibit same.


                                                -9-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 10 of 12 PageID #: 10




            40. Defendants never obtained the proper authority or license from Plaintiff to

    publicly exhibit the Mayweather v. McGregor Broadcast on August 26, 2017.

            41. Upon information and belief, with full knowledge that the Broadcast can only

    be exhibited within a commercial establishment by the purchasing of a license from

    Plaintiff, Defendants and/or their agents, servants, workmen or employees illegally

    intercepted and/or publicly displayed the Broadcast and exhibited same in her commercial

    establishment on August 26, 2017.

            42. Specifically, upon information and belief, the Defendants and/or their agents,

    servants, workmen and employees unlawfully obtained the Broadcast, enabling

    Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

    to Plaintiff.

            43. By reason of the aforementioned conduct, the Defendants willfully violated

    17 U.S.C. §501(a).

            44. By reason of the aforementioned Defendants violation of 17 U.S.C. §501(a),

    Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

            45. As a result of Defendants willful infringement of Plaintiff’s copyrights and

    exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

    Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

    §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

            46. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

    U.S.C. §505.


                                                -10-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 11 of 12 PageID #: 11




                WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

 against the Defendants, jointly and severally, granting to Plaintiff the following:

                (a) Declare that Defendant=s unauthorized exhibition of the August 26, 2017

                Mayweather/McGregor Program, violated the Federal Communications Act and

                that such violations were committed willfully and for purposes of Defendants’

                direct or indirect commercial advantage or for private financial gain.

                (b) On the first cause of action, statutory penalties in an amount, in the discretion

                of this Court, against Defendants, jointly and severally, for a recovery between

                $1,000 and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and

                enhanced damages of up to $100,000.00 for each defendant, jointly and severally,

                for their willful violation of 47 U.S.C. §605; and

                (c) On the second cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up to the

                maximum amount of $10,000.00 as to each Defendant for their violation of 47

                U.S.C. §553 and enhanced damages of up to $50,000.00 for their willful violation

                of 47 U.S.C. §553.

                (d) On the third cause of action, statutory penalties in an amount, in the discretion

                of this Court, against Defendants, jointly and severally, of up $30,000.00 pursuant

                to §504(c)(1) and enhanced damages in the amount of $150,000.00 pursuant to

                §504(c)(2) for their willful violation of 17 U.S.C. §501(a).

                (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

                C. § 605 (e)(3) (B) (iii); and

                                                 -11-
Case 1:19-cv-00792-KAM-RLM Document 1 Filed 02/08/19 Page 12 of 12 PageID #: 12




              (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

              C. §553 (c)(2)(C).

              (f) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to 17

              U.S.C. §505, together with such other and further relief as this Court may deem

              just and proper.

 Dated: February 8, 2019
        Ellenville, New York

                                     JOE HAND PROMOTIONS, INC.

                                     By: /s/Julie Cohen Lonstein
                                     JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                     Attorney for Plaintiff
                                     LONSTEIN LAW OFFICE, P.C.
                                     190 South Main Street: P.O. Box 351
                                     Ellenville, NY 12428
                                     Tel: (845) 647-8500
                                     Fax: (845) 647-6277
                                     Email: Legal@signallaw.com
                                     Our File No. JHP17-01NY-38




                                               -12-
